        Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


TRAVIS BERDETTE STRICKLAND, :
                             :
     Plaintiff,              :
                             :
v.                           :                  CIVIL ACTION NO.
                             :
KCG, INC., DBA REW MATERIALS :                  ___________________________
and TIMOTHY WILKERSON,       :
                             :
     Defendants.             :
                             :


                           NOTICE OF REMOVAL
      COME NOW all Defendants and hereby give notice of their removal of

Case Number 21-C-04236-S4 from the State Court of Gwinnett County, Georgia,

to the United States District Court for the Northern District of Georgia, Atlanta

Division, and respectfully show the Court the following:

                                        1.

      KCG, Inc., d/b/a Rew Materials and Timothy Wilkerson (hereafter

“Defendants”) are the defendants in a civil action brought in the State Court of

Gwinnett County, Georgia, titled Travis Berdette Strickland vs. KCG, Inc., dba

Rew Materials and Timothy Wilkerson; Civil Action File No. 21-C-04236-S4.


                                       -1-
            Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 2 of 7




Attached hereto are the Complaint, General Civil Filing Information Form,

Summons, Affidavit of Service on KCG, Inc. d/b/a Rew Materials and Affidavit of

Service on Timothy Wilkerson on which constitute all process, pleadings, and

orders filed in such action.

                                         2.

      Plaintiff filed his Complaint against Defendants on June 8, 2021 in the State

Court of Gwinnett County. All Defendants have joined in the removal of this

action and they have removed this action within 30 days of the Answer due date

for the last served Defendant. Defendants reserve all defenses concerning service

of process.

                                         3.

      Plaintiff Travis Berdette Strickland is a citizen of the State of Georgia and

resides in this state (Complaint at ¶ 1). Upon information and belief, Travis

Berdette Strickland is a Georgia citizen, domicile, and resident.

                                         4.

      Defendant KCG, Inc. d/b/a Rew Materials is a foreign corporation organized

under the state law of Kansas with its principal place of business in Kansas.

Accordingly, KCG, Inc. d/b/a Rew Materials is not a Georgia citizen, domicile, or

resident.


                                        -2-
           Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 3 of 7




                                           5.

         Defendant Timothy Wilkerson is an individual who resides in the County of

Russell, State of Alabama. Accordingly, Timothy Wilkerson is a citizen, domicile,

and resident of Alabama and is not a Georgia citizen, domicile, or resident.

                                           6.

         The Complaint asserts claims of negligence, imputed liability, negligent

hiring, training and supervision, respondeat superior, damages, pain and suffering,

medical expenses, general damages, past, present, and future medical, hospital, lost

wages, out of pocket expenses and other items of special damages, punitive

damages, attorney’s fees and expenses of litigation. (Complaint at Counts I to V

and Wherefore clause).

                                           7.

         Plaintiff is seeking special damages in excess of $345,531.91. (Complaint at

¶ 30).

                                           8.

         This Court has jurisdiction over this action pursuant to §1332 of Title 28 of

the United States Code because there is complete diversity of citizenship between

Plaintiff and Defendants and the amount in controversy exceeds $75,000, exclusive

of interest and costs. This action may therefore be removed under 28 U.S.C. §


                                          -3-
         Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 4 of 7




1441. Defendants reserve the right to contest whether jurisdiction and venue are

proper in Georgia.

                                       9.

      Pursuant to 28 U.S.C. §§ 1441 and 1446, removal of the state court action to

this Court is appropriate.

                                       10.

      Pursuant to 28 U.S.C. § 1446(d), Defendants are serving a copy of this

Notice of Removal on Plaintiff and are filing it with the State Court of Gwinnett

County, Georgia.

                                       11.

      Defendants reserve the right to amend or supplement this Notice of

Removal.

                                       12.

      This Notice of Removal will not waive any defenses that Defendants may

have to Plaintiff’s Complaint.

      WHEREFORE, Defendants pray that this Notice of Removal be filed and

that said action be removed to and proceed in this Court and that no further

proceedings be had in the State Court of Gwinnett County, Georgia.




                                      -4-
        Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 5 of 7




      Respectfully submitted, this 15th day of July, 2021.

                                       HAWKINS PARNELL & YOUNG, LLP

                                       /s/ Michael J. Goldman
                                       Michael J. Goldman
                                       Georgia Bar No.: 300100
                                       Bryan M. Grantham
                                       Georgia Bar No.: 884163
                                       Attorneys for Defendants

303 Peachtree Street, NE, Suite 4000
Atlanta, Georgia 30308-3243
Telephone: (404) 614-7400
Facsimile: (404) 614-7500
E-mail:     mgoldman@hpylaw.com
            bgrantham@hpylaw.com




                                        -5-
        Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 6 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TRAVIS BERDETTE STRICKLAND, :
                             :
     Plaintiff,              :
                             :
v.                           :                   CIVIL ACTION NO.
                             :
KCG, INC., DBA REW MATERIALS :                   ___________________________
and TIMOTHY WILKERSON,       :
                             :
     Defendants.             :
                             :

                         CERTIFICATE OF COUNSEL

      The undersigned hereby certifies that he has prepared the within and

foregoing document in accordance with LR 5.1, NDGa., and LR 7.1(D), NDGa.

Specifically, counsel certifies that he has used 14 point Times New Roman as the

font in this document.

      Respectfully submitted, this 15th day of July, 2021.
                                      HAWKINS PARNELL & YOUNG, LLP

                                      /s/ Michael J. Goldman
                                      Michael J. Goldman
                                      Georgia Bar No.: 300100
                                      Attorneys for Defendants




                                       -1-
         Case 1:21-cv-02828-CAP Document 1 Filed 07/15/21 Page 7 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TRAVIS BERDETTE STRICKLAND, :
                             :
     Plaintiff,              :
                             :
v.                           :                  CIVIL ACTION NO.
                             :
KCG, INC., DBA REW MATERIALS :                  ___________________________
and TIMOTHY WILKERSON,       :
                             :
     Defendants.             :
                             :

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the within and foregoing pleading was filed with

the Clerk of Court using the CM/ECF system, which will send notification to all

parties of record as follows:

                            Michael C. Jones, Esq.
                   MICHAEL C. JONES & ASSOCIATES, LLC
                   1827 Powers Ferry Road, Bldg. 11, Suite 200
                              Atlanta, GA 30339
                             Attorneys for Plaintiff

      This 15th day of July, 2021.

                                     HAWKINS PARNELL & YOUNG, LLP

                                     /s/ Michael J. Goldman
                                     Michael J. Goldman
                                     Georgia Bar No.: 300100
                                     Attorneys for Defendants

                                      -2-
